DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 3rd 2021 has been entered.
 
EXAMINER AMENDMENT
	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
	Authorization for the examiner’s amendment was given in a telephone interview with Attorney David R. Mika on May 7th 2021. The application has been amended as follows:

	Claims 1-9 (Cancelled)

	Claim 11 (Currently amended) A microwave heating system for heating articles, said microwave heating system comprising: 
	a microwave heating chamber for heating said articles; 
	at least one convey line for transporting said articles through said microwave heating chamber; 
	a microwave distribution system comprising: 
		a microwave generator for generating microwave energy; 
		a first microwave launcher for directing at least a first portion of said microwave energy to said microwave heating chamber, wherein said first microwave launcher defines a first launch opening configured to discharge microwave energy toward said articles on said convey line; 
		a second microwave launcher for directing at least a second portion of said microwave energy into said microwave heating chamber, wherein said second microwave launcher defines a second launch opening configured to discharge microwave energy toward said articles on said convey line; 
		a first microwave splitter disposed between said microwave generator and said first launch opening; a second microwave splitter disposed between said microwave generator and said second launch opening; and 
		a circulator and load pair positioned between said first microwave splitter and said second microwave splitter, wherein the circulator and load pair absorbs microwave energy reflected back into said microwave distribution system when a gap 
		a convey line control system configured to move said articles in a first convey direction and a second convey direction opposite said first convey direction so that each of said articles is moved past said first launch opening more than once[[.]];
		wherein said first microwave splitter and said second microwave splitter are configured to divide microwave energy into a plurality of microwave energy portions for discharging from said first microwave launcher and said second microwave launcher;
		wherein said circulator and load pair is configured to protect the microwave generator and maintain operation of said first microwave splitter and said second microwave splitter.

	Claims 17-18 (Cancelled) 

	Claims 29-38 (Cancelled)

	The following is an examiner’s statement of reasons for allowance:
	Allowance of claims 11-16 are indicated because:
	The prior art of record do not anticipate or render fairy obvious in combination to teach the limitations of the claimed invention in independent claim 11 above.
	Terminal Disclaimer filed May 7th 2021 that avoids the potential Double Patenting Rejection.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YEONG JUEN THONG whose telephone number is (571)272-6930.  The examiner can normally be reached on Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on 5712724780.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer 

/YEONG JUEN THONG/Examiner, Art Unit 3761                                                                                                                                                                                                        
/PHUONG T NGUYEN/Primary Examiner, Art Unit 3761